Sancar Mgt. v OneWest Bank, FSB (2018 NY Slip Op 07344)





Sancar Mgt. v OneWest Bank, FSB


2018 NY Slip Op 07344


Decided on October 31, 2018


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 31, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
RUTH C. BALKIN
ROBERT J. MILLER
FRANCESCA E. CONNOLLY, JJ.


2016-04109
 (Index No. 1404/16)

[*1]Sancar Management, et al., appellants, 
vOneWest Bank, FSB, defendant.


Shellon O. Washington, Brooklyn, NY, for appellants.

DECISION & ORDER
In an action to quiet title to real property, the plaintiffs appeal from an order of the Supreme Court, Queens County (Rudolph E. Greco, Jr., J.), entered March 28, 2016. The order denied the plaintiffs' unopposed motion to preliminarily enjoin the defendant from selling or otherwise disposing of the subject property.
ORDERED that the appeal is dismissed as academic, without costs or disbursements, in light of our determination on the companion appeal (see Sancar Management v OneWest Bank, FSB, _____ AD3d _____ [Appellate Division Docket No. 2017-02990; decided herewith]).
DILLON, J.P., BALKIN, MILLER and CONNOLLY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court